DETAILED ACTION
This action is in response to the amendment 07/06/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 19 and 21 – 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A method of operating a switched-mode power supply, the method comprising: receiving a power supply voltage at a supply terminal; receiving a clock signal having a first frequency; receiving a pulse-width modulation (PWM) signal having the first frequency; operating the switched-mode power supply in a first mode, wherein operating the switched-mode power supply in the first mode comprises generating an output voltage at an output of the switched-mode power supply based on the PWM signal, wherein the output voltage is different than the power supply voltage; adjusting a resistance value of a feedback network of the switched-mode power supply; after adjusting the resistance value, counting a number of consecutive cycles of the clock signal in which the PWM signal does not switch; when the number of consecutive cycles of the clock signal in which the PWM signal does not switch reaches a first threshold, turning on a first transistor to cause the power supply voltage to be delivered to the output of the switched-mode power supply to operate the switched-mode power supply in a second mode; and stop switching the switched-mode power supply when operating the switched-mode power supply in the second mode.”.
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A method of operating a switched-mode power supply having a switching mode and a bypass mode, the method comprising: receiving a power supply voltage at a supply terminal; receiving a clock signal having a first frequency; receiving a pulse-width modulation (PWM) signal having the first frequency; when the switched-mode power supply is in the switching mode, generating an output voltage at an output terminal of the switched-mode power supply based on the PWM signal; when the switched-mode power supply is in the bypass mode, connecting the supply terminal to the output terminal; and when transitioning from the switching mode to the bypass mode: changing the switched-mode power supply from a first state to a second state to cause a progressive change in the output voltage towards the power supply voltage, after changing the switched-mode power supply from the first state to the second state, counting a number of consecutive cycles of the clock signal in which the PWM signal does not switch, and when the number of consecutive cycles of the clock signal in which the PWM signal does not switch reaches a first threshold, connecting the supply terminal to the output terminal”.
		The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “when transitioning from the switching mode to the bypass mode: switching from a first state of the resistive feedback loop to a second state of the resistive feedback loop while continuing to generate the output voltage based on the PWM signal switching at the first frequency to cause a progressive change in the output voltage towards the power supply voltage, and when a duty cycle of the PWM signal reaches a predetermined threshold, connecting the supply terminal to the output terminal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s), in addition to the references cited in the previous office action(s):
US Pub. No. 2009/0237055 discloses a DC-DC converter with a controller capable to operate in a step down mode and a bypass mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838